 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                                    CASE NO. 18cr4501-W
12                                          Plaintiff,             JUDGMENT AND ORDER OF
              vs.                                                  DISMISSAL OF INFORMATION
13
      JAQUELINE NAJAR (2)
14
15                                        Defendant.

16
            Upon motion of the UNITED STATES OF AMERICA and good cause appearing, the
17
     Information in the above entitled case is dismissed with prejudice, the bond is exonerated and, if held
18
     by U.S. Pretrial Services, Defendant’s passport is to be released to Defendant.
19
            IT IS SO ORDERED.
20
            Dated: 10/16/2019                   .
21
22
                                                               ____________________________________
23                                                             HONORABLE BARBARA L. MAJOR
                                                               United States Magistrate Judge
24
25
26
27
28


                                                         -1-
